Title: To Benjamin Franklin from Louis-Pierre Dufourny de Villiers, 29 March 1783
From: Villiers, Louis-Pierre Dufourny de
To: Franklin, Benjamin


Votre ExcellenceParis le 29. Mars 1783
L’Attraction qu’opére entre les hommes, la conformité de sentiments et de désirs, est sans doutte la cause qui me fait rencontrer ceux d’entre les François, qui sont les plus estimables, par leur attachement pour les Etats unis, par le zêle et les talens qu’ils ont montrés à leur serviçe, et par la vénération qu’ils ont pour votre personne. C’est à tous ces titres que je dois la demande que me fait, Monsieur De Quernay, chevalier de Saint Louis, Colonel dans le corps du Génie, lequel a commandé en chef le siège d’York-town, de sollicitter l’honneur de vous présenter ses respects. Il me conviendroit peu, de relever à vos yeux l’importance de ses services, elle vous est mieux connüe qu’a moy, et leur prix est fixé par la prise de larmée de Cornwalis, et par l’influence que ce grand événnement a eu sur l’Indépendance et sur la Paix. Si cet officier ne peut vous donner aucuns détails qui auroient échappés à vos correspondants, il vous rapellera du moins, avec le plus vif intérêt, des souvenirs toujours chers; et il trouvera dans l’aceuil que vous luy ferez, une grande partie de la récompense qui est due à sa bravoure, à son dévouement, et à ses talens. Je suis jaloux, je vous l’avoue, de la bonne fortune de ceux qui même sans avoir lhonneur de vous connoitre, ont cependant eu l’ocasion de bien méritter de vous et de votre Patrie, tandis que moy qui ai eu l’avantage d’être admis aupres de vous, les mains vuides d’oeuvres et le coeur plein de zèle et du plus sinçére attachement, je suis encor réduit aux expressions verbales du plus profond respect. Je suis De Votre Excellence Le tres humble et le tres obeissant serviteur
Dufourny DE VilliersAu petit hotel de Clugny rue des Mathurins
 
Notation: Du Fourny de Villiers Paris 29 Mars 1783
